DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-4 and 7-13 in the reply filed on March 17, 2021 is acknowledged.

Status of Claims
Claims 1-17 are pending in the instant application. Claims 5-6 and 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Accordingly, claims 1-4 and 7-13 are under examination on the merits in the instant case. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 10, 2018, January 25, 2019, and September 11, 2019 are considered by the examiner, except citation number 4 of January 25, 2019 and citation number 1 of September 11, 2019, which are in non-English language. 

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the specification (see paragraph 0042) are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Note that the nucleotide sequences in paragraph 0042 contain at least 10 specifically defined nucleotides. The nucleotide sequences must be accompanied by appropriate SEQ ID NOs. See MPEP §2422.01 and 37 CFR 1.821(a).

Required response –
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specific deficiency - Sequences appearing in Figures 1A and 4A are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.

Required response – Applicant must provide:

Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Claim Objections
Claim 13 is objected to because of the following informalities:  “brining” appears misspelled. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are drawn to a fusion protein comprising a Cas protein, an NLS, and a CPP. 
The claims fail to particularly point out and distinctly claim how each element of the fusion protein is spatially arranged with respect to each other, thereby rendering the structural metes and bounds of the fusion protein unclear.
Claim 10 recites that the complex comprising a fusion protein and a guide RNA “targets a sequence of KRAS represented by SEQ ID NO:10.”  It is noted that SEQ ID NO:10 is 59 nucleotides in length. The “guide RNA” that includes a “guide sequence” is defined to refer to “a sequence of about 20 base pairs (bp) in a guide RNA”. In fact, Cas9-gRNA complex is known to have about a 20-mer target sequence including a KRAS target sequence. See page 2 of Li et al. (PLoS ONE, 2016, 11(1):e0144970). As such, it is unclear how an RNA of about 20-mer can target the entire 59-mer sequence. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 7 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Musunuru et al. (US 2015/0071889 A1).
Musunuru teaches making a complex comprising a Cas9 protein fused to a cell-penetrating peptide, wherein the Cas9 protein is complexed with a gRNA. See paragraphs 0150 and 0155.
Accordingly, claims 7 and 12-13 are described by Musunuru et al. 

Claims 7 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramakrishna et al. (Genome Research, 2014, 24:1020-2027, applicant’s citation).
Ramakrishna discloses a self-assembled complex comprising Cas9-CPP fusion protein complexed with an sgRNA. See the entire reference including Figures 1A-1B.
Accordingly, claims 7 and 12-13 are described by Ramakrishna et al.
s 7-9 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhong (US 2016/0215275 A1).
Zhong teaches making a self-assembled complex comprising a cell-penetrating peptide (CPP) that is conjugated to a purified recombinant Cas9 protein, further comprising a synthetic gRNA comprising a tracrRNA and crRNA, which comprise complementary sequences to each other thus hybridized to each other. See paragraphs 0079-0081 and 0127-0129.
Accordingly, claims 7-9 and 12-13 are described by Zhong.

Claims 7-9 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suresh et al. (Eukaryotic Transcriptional and Post-Transcriptional Gene Expression Regulation, Methods in Molecular Biology, first published online on November 11, 2016, 1507:81-94).
Suresh discloses a fusion protein comprising a Cas9 protein whose C-terminus is fused to NLS, whose C-terminus is linked to a CPP (GGGRRRRRRRRRLLLL), which is self-assembled with an sgRNA. See the entire reference including Figure 1. 
Accordingly, claims 7-9 and 12-13 are described by Suresh et al. 

Claims 1-2, 7-9, and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frisch et al. (US 2017/0335300 A1).
Frisch teaches making a composition comprising a Cas9 protein-a cationic cell-penetrating peptide (CPP) fusion protein, further comprising a gRNA comprising a crRNA operably linked to tracrRNA, wherein the fusion protein is associated/complexed with the gRNA, wherein a “repeat sequence of a crRNA can anneal to sequence at the 5’ end of a tracrRNA.” See paragraphs 0010-0017, 0021-0024, 0057, 0185-018, 0359.
Frisch further teaches making a fusion protein comprising a “Cas9-NLS”, which is fused to a CPP sequence, wherein the CPP can be fused to an NLS, which is in turn fused to the Cas9 protein. See paragraphs 0176, 0348-0350.

Accordingly, claims 1-2, 7-9, and 11-13 are described by Frisch et al. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Frisch et al. (US 2017/0335300 A1) in view of Shin et al. (Journal of Biomedical Materials Research A, 2014, 102A:575-587). 

Frisch further teaches making a fusion protein comprising a “Cas9-NLS”, which is fused to a CPP sequence. See paragraphs 0176, 0348-0350.
Frisch teaches that an “NLS may be operably linked to the N-terminus or C-terminus of a Cas protein” and that “CPPs can be located at the N-terminus or C-terminus of an RGEN protein-CPP fusion”, wherein the CPPs “can be fused to a heterologous domain(s) (e.g., NLS or other organelle-targeting sequence such as an MTS) that is fused with an RGEN protein.” (emphasis added). See paragraphs 0142 and 0176.
Frisch teaches that the CPP can be a low molecular weight cationic peptide such as “GRKKRRQRRR” (SEQ ID NO:68) and “GGRRARRRRRR” (SEQ ID NO:73). See Table 1; paragraph 0169. 
Frisch does not teach that the low molecular weight cationic peptide is LMWP.
Shin teaches that LMWP is a CPP and “possesses several important and attractive characteristics as compared to other CPPs” such as “low toxicity and immunogenicity in animal model studies” and the ability “to translocate various cargos into different types of cells.” See page 576. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to arrange Frisch’s fusion protein in the direction of Cas9-NLS-CPP and use Shin’s LMWP for CPP. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because operably linking an NLS to the C-terminus of Cas9 and fusing a CPP to the C-terminus of the NLS domain that is fused to Cas9 was suggested by Frisch, 
Accordingly, claims 1-4, 7-9, and 11-13 taken as a whole would have been prima facie obvious before the effective filing date. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/DANA H SHIN/Primary Examiner, Art Unit 1635